IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


M.G.,                                      : No. 148 MAL 2017
                                           :
                    Petitioner             : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
              v.                           :
                                           :
                                           :
L.D.,                                      :
                                           :
                    Respondent
                                           :

M.G.,                                      : No. 149 MAL 2017
                                           :
                    Petitioner             : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
              v.
                                           :
                                           :
L.D. and C.B.D.,                           :
                   Respondents

                                       ORDER



PER CURIAM

        AND NOW, this 12th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.